 
EXHIBIT 10.25
 


 
Second Addendum to the Technology License Agreement
 
between
 
The Research Foundation of State University of New York
 
for and on behalf of University at Buffalo
 
and
 
Donald D. Hickey, M.D.
 
and
 
Clas E. Lundgren, M.D., Ph.D.
 
and
 
Scivanta Medical Corporation
 
This Second Addendum (this “Second Addendum”) to the Technology License
Agreement (as such term is defined below), entered into as of the 23rd day of
October, 2008 (the “Second Addendum Effective Date”), is by and among The
Research Foundation of State University of New York, for and on behalf of
University at Buffalo, a non-profit corporation organized and existing under the
laws of the State of New York (the “Foundation”), Donald D. Hickey, M.D.
(“Hickey”) and Clas E. Lundgren, M.D., Ph.D. (a/k/a Claes Lundgren and
referenced herein as “Lundgren”) and Scivanta Medical Corporation (formerly
Medi-Hut Co., Inc.), a corporation duly organized under the laws of the State of
Nevada, and having its principal place of business at 215 Morris Avenue, Spring
Lake, New Jersey 07762 (“Licensee”). Foundation, Hickey and Lundgren will be
collectively referenced herein as “Licensor.” Capitalized terms used herein, but
not otherwise defined herein, shall have such meanings as given to such terms in
the Technology License Agreement.
 
WHEREAS, Licensor and Licensee entered into an exclusive Technology License
Agreement on November 10, 2006, as amended on June 29, 2007 (the “Technology
License Agreement”), to facilitate the development and commercialization of
certain technology owned by Licensor so that this technology may be utilized to
the fullest extent for the benefit of Licensee, Licensor, the inventor(s) and
the public; and
 
WHEREAS, Licensor and Licensee desire to modify the aforementioned Technology
License Agreement for the mutual benefit of both parties;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.
The modifications of the Technology License Agreement herein will be effective
as of the Second Addendum Effective Date and will remain in effect for the
duration of the Technology License Agreement unless further modified in writing
by the parties hereto.

 
2.
Section 3.5 of the Technology License Agreement is deleted in its entirety.

 
3.
A new Section 3.10 is added to the Technology License Agreement as follows:

 
3.10 Cash Payment. Licensee will pay Hickey a one-time cash payment of $158,438
on or before the date that is thirty (30) days after the first commercial sale
of a Licensed Product by the Licensee. If the Licensee fails to make the full
payment pursuant to this Section 3.10 on or before the due date, then interest
shall accrue on any outstanding balance at a rate that is equal to the lesser of
the maximum rate allowed by law or 1.5% per month, but in any case the cash
payment and any accrued interest must be paid in full no later than December 31,
2009.
 

4.
A new Section 3.11 is added to the Technology License Agreement as follows:

 
3.11 Stock Grant. As of October 23, 2008, the Licensee shall issue 1,001,920
shares of its common stock, par value $0.001 per share (“Common Stock”), as
follows: (a) 412,860 shares of Common Stock will be issued to the Foundation;
(b) 162,500 shares of Common Stock will be issued to Hickey; and (c) 426,560
shares of Common Stock will be issued to Lundgren. Each certificate representing
the shares of Common Stock to be issued pursuant to this Section 3.11 will
contain a restrictive legend on transfer and the Licensee will have no
obligation to register any of the shares of Common Stock under the Securities
Act of 1933, as amended.
 

4.
Section 6.1 of the Technology License Agreement will be deleted in its entirety
and replaced with the following:

 
6.1  Patent Costs Incurred Pre-Effective Date. Licensee and Licensor agree that
as of October 23, 2008 an aggregate of $120,900 has been paid by the Licensee to
the Licensor as reimbursement of Patent Costs incurred by the Licensor prior to
the Effective Date of the Technology License Agreement. The Licensee and
Licensor further agree that as of October 23, 2008, the remaining amount due
from the Licensee to the Licensor for reimbursement of Patent Costs incurred by
the Licensor prior to the Effective Date of the Technology License Agreement is
$108,235. This amount will be paid by the Licensee to the Licensor as follows:
(a) $39,101 will be paid in cash to Hickey on or before October 31, 2008; (b)
$34,567 will be paid in cash to Lundgren on or before October 31, 2008; and (c)
$34,567 will be paid in cash to Lundgren on or before February 1, 2009.
 
5.
Other than as specifically modified in this Second Addendum, all other terms,
conditions and covenants of the Technology License Agreement shall remain in
full force and effect.



 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
parties have executed this Second Addendum, effective as of the Second Addendum
Effective Date.
 


SCIVANTA MEDICAL CORPORATION
THE RESEARCH FOUNDATION OF
STATE UNIVERSITY OF
NEW YORK
   
By:  /s/ David R. LaVance               
By:  /s/ Woodrow W. Maggard             
David R. LaVance
Woodrow W. Maggard
   
Title: President and Chief Executive Officer
Title: Associate Vice Provost, STOR
       
DONALD D. HICKEY, M.D.
CLAS E. LUNDGREN, M.D., Ph.D.
   
By:  /s/ Donald D. Hickey, M.D.       
By:  /s/ Clas E. Lundgren, M.D., Ph.D.    
Donald D. Hickey, M.D.
Clas E. Lundgren, M.D., Ph.D.


 
 
 
3

--------------------------------------------------------------------------------

 